DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koizumi et al. (JP 2004-288718) (“Koizumi”) in view of Messer et al. (US 5,096,364) (“Messer”). Koizumi discloses:
Claim 1: a first upper arm rotatable about a shoulder axis (figure 4, 61, 100); a second upper arm vertically spaced from the first upper arm and rotatable about the shoulder axis (51); a first forearm coupled to the first upper arm (62), vertically located above the first upper arm, and adapted for rotation relative to the first upper arm about a second axis at a position offset from the shoulder axis (about 85); a second forearm coupled to the second upper arm, vertically located above the first upper arm (52), and adapted for rotation relative to the second upper arm about a third axis (about 75) at a position offset from the shoulder axis; a first wrist (89) coupled to the first forearm and vertically located above the first upper arm and adapted for rotation relative to the first forearm about a fourth axis (about 89) at a position offset from the second axis; a second wrist (79) coupled to the second forearm and vertically located above the first upper arm and adapted for rotation relative to the second forearm about a fifth axis (about 79) at a position offset from the third axis; a first forearm shaft (85) rigidly coupled to the first upper arm and to a first wrist driving member, where the first wrist driving member comprises a first cam surface (86), where the first cam surface is rigidly coupled to first forearm shaft (85); a first wrist driven member coupled to the first wrist, where the first wrist driven member comprises a second cam surface (87); and a first wrist transmission element (88) coupled between the first cam surface and the second cam surface;
Claim 2: where the first upper arm has a longer effective length than an effective length of the first forearm (figure 4).

Koizumi does not directly show:
Claim 1: where the first cam surface of the first wrist driving member, the second cam surface, and the first wrist transmission element are configured to enable a nonlinear rate of rotation of the first wrist with respect to the first forearm.
Messer shows a similar device having:
Claim 1: where the first cam surface of the first wrist driving member, the second cam surface, and the first wrist transmission element are configured to enable a nonlinear rate of rotation of the first wrist with respect to the first forearm (FIG. 6, 242/243/254);
for the purpose of driving an end effector in a straight line in a clean environment within a vacuum chamber and reducing friction released contaminating particles (column 1, lines 35-39 and column 9, lines 11-16). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koizumi as taught by Messer and include Messer’s similar device having:
Claim 1: where the first cam surface of the first wrist driving member, the second cam surface, and the first wrist transmission element are configured to enable a nonlinear rate of rotation of the first wrist with respect to the first forearm;
for the purpose of driving an end effector in a straight line in a clean environment within a vacuum chamber and reducing friction released contaminating particles.

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Messer and KR 20-0436002 (“KR002”). Koizumi discloses all the limitations of the claims as discussed above.
Koizumi does not directly show:
Claim 3: where the first wrist comprises a first end effector rotatably connected to the first forearm, where the first end effector comprises a substrate support section and a leg connecting the substrate support section to the first wrist, where the leg has a first section connected to the first wrist, a second section connected to the substrate support section, and a bend portion between the first and second sections such that the first and second sections are angled relative to each other;
Claim 4: where the bend portion forms a concave pocket between the first and second sections at a lateral side of the bend portion;
Claim 5: where connection of the leg to the first forearm at the first wrist is offset relative to a centerline of the substrate support section and offset relative to the shoulder axis;
Claim 7: where the robot is configured to provide substantially only straight movement of the end effector relative to the shoulder axis the first arm is extending or retracting.
KR002 shows a similar device having:
Claim 3: where the first wrist comprises a first end effector rotatably connected to the first forearm, where the first end effector comprises a substrate support section and a leg connecting the substrate support section to the first wrist, where the leg has a first section connected to the first wrist, a second section connected to the substrate support section, and a bend portion between the first and second sections such that the first and second sections are angled relative to each other (figure 4, 130);
Claim 4: where the bend portion forms a concave pocket between the first and second sections at a lateral side of the bend portion (figure 4, 130);
Claim 5: where connection of the leg to the first forearm at the first wrist is offset relative to a centerline of the substrate support section and offset relative to the shoulder axis (figure 4, 130);
Claim 7: where the robot is configured to provide substantially only straight movement of the end effector relative to the shoulder axis the first arm is extending or retracting (figure 4, 130; also Koizumi figure 7);
for the purpose of increasing the range of end effector movement to improve transfer efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koizumi and Messer as taught by KR002 and include KR002’s similar device having:
Claim 3: where the first wrist comprises a first end effector rotatably connected to the first forearm, where the first end effector comprises a substrate support section and a leg connecting the substrate support section to the first wrist, where the leg has a first section connected to the first wrist, a second section connected to the substrate support section, and a bend portion between the first and second sections such that the first and second sections are angled relative to each other;
Claim 4: where the bend portion forms a concave pocket between the first and second sections at a lateral side of the bend portion;
Claim 5: where connection of the leg to the first forearm at the first wrist is offset relative to a centerline of the substrate support section and offset relative to the shoulder axis;
Claim 7: where the robot is configured to provide substantially only straight movement of the end effector relative to the shoulder axis the first arm is extending or retracting;
for the purpose of increasing the range of end effector movement to improve transfer efficiency.

Allowable Subject Matter
Claims 6 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-12, 13-19, and 20-22 are allowed.

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive re. Claims 1-5 and 7.
Applicant’s arguments, see p. 16, filed 5 October 2022, with respect to Claims 20 and 22 have been fully considered and are persuasive.  The rejections of Claims 20 and 22 have been withdrawn. The abstract objection has been withdrawn.

    PNG
    media_image1.png
    776
    715
    media_image1.png
    Greyscale
 
[AltContent: textbox ((78))][AltContent: textbox ((76))][AltContent: textbox ((52))][AltContent: textbox ((79))][AltContent: textbox ((53))]Koizumi 
    PNG
    media_image2.png
    470
    974
    media_image2.png
    Greyscale
 Messer

Item 53 of Koizumi above is equivalent to 256 (with 280, not shown above) of Messer above (see “(53)” in FIG. 7 of Messer). The combination suggests replacing pulley 76 of Koizumi with pulley 242 of Messer. Applicant’s analysis is not correct since the equivalent structures are not the same.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652